DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 3, the recitation, “at least one seal element” is unclear if this is introducing another seal or is referring to the previous seal recited in claim 1.  
	In regard to claim 5, the recitation of a vacuum system is unclear since it is not clear how this limits the structure of the vessel and it is further unclear if the vessel requires the recited vacuum system or if the vessel must just have a sealable opening through which some vacuum system can evacuate the vessel. 
	Similarly, the recitations of claims 6, 7, appear to be directed to structure that is not the vacuum vessel and it is unclear how the refrigeration element or the computation device limit the vessel structure.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carvalho Ferreira (US 2019/0211969) hereafter CF as best understood in view of the indefinite scope of the claims.
In regard to claim 1, CF teaches a vacuum vessel (VP; interpreted as a vessel that is capable of having vacuum pressures; para. 5) comprising: 
a cylindrical chamber (interior space of vessel VP) defined by: 
a frame (see identified portions thereof below) including an upper mounting ring (301) and a lower mounting ring (402), and at least two vertical support members (at least two bolts) disposed between the upper mounting ring (301) and the lower mounting ring (402); 
an upper plate (307) releasably attached to the upper mounting ring (301); 
a lower plate (401) releasably attached to the lower mounting ring (402); 
at least two side walls (see at least some of plural MP, MC, para. 37), each side wall (MP) releasably attached to the upper mounting ring (301), the lower mounting ring (402), and the at least two vertical support members (at least two bolts); and 
a seal element (305; note other seal elements may be identified) disposed between at least the upper plate (307) and the upper mounting ring (301).
In regard to claim 2, CF teaches one or more ports (201) permitting transmission of electromagnetic radiation (para. 37), wherein the port (201) is disposed upon one of: the side walls (MC, MP), the upper plate, or the lower plate.  
In regard to claim 3, CF teaches at least one seal element (104) comprises an O-ring seal (para. 33).  
In regard to claim 4, CF teaches one or more sealable openings (201), the sealable openings disposed upon one of the side walls (MC, MP), upper plate (see 3122).  
In regard to claim 5, CF teaches that the vessel (VP) may be evacuated with a vacuum system through a sealable opening (fully capable of the functional language).  
In regard to claim 6, CF teaches that the vessel (VP) is fully capable of having a refrigeration element disposed therein (see a refrigeration element can be put therein).  
In regard to claim 7, CF teaches that the vessel (VP) is fully capable of having a computation device disposed therein (see a computation device can be put therein).


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Angiulli (US 5323293) as best understood in view of the indefinite scope of the claims.
In regard to claim 1, Angiulli teaches a vacuum vessel (Fig. 1, column 4, line 55); interpreted as a vessel that is capable of having vacuum pressures) comprising: 
a cylindrical chamber (interior space 28) defined by: 
a frame (see identified portions thereof below) including an upper mounting ring (27) and a lower mounting ring (62), and at least two vertical support members (24 or bolts 66) disposed between the upper mounting ring (27) and the lower mounting ring (62); 
an upper plate (26) releasably attached to the upper mounting ring (27); 
a lower plate (60) releasably attached to the lower mounting ring (62); 
at least two side walls (24), each side wall (24) releasably attached (interpreted as can be removed with at least some tools) to the upper mounting ring (27), the lower mounting ring (60), and the at least two vertical support members (bolts 66);
a seal element (upper bolt; note other seal elements may be identified) disposed between at least the upper plate (26) and the upper mounting ring (27).
In regard to claim 2, Angiulli teaches one or more ports (of 58) permitting transmission of DC signals (column 5, line 44-59), wherein the port (of 58) is disposed upon one of: the upper plate (26).
In regard to claim 3, Angiulli teaches at least one seal element (58) comprises an O-ring seal (see ring seal shape; further see column 4, line 55-59, incorporated ref. US 5247424).  
In regard to claim 4, Angiulli teaches one or more sealable openings (for 58), the sealable openings disposed upon the upper plate (26).  
In regard to claim 5, Angiulli teaches that the vessel (Fig. 1) may be evacuated with a vacuum system through a sealable opening (fully capable of the functional language; column 4, line 55).  
In regard to claim 6, Angiulli teaches that the vessel (Fig. 1) is fully capable of having a refrigeration element (14, 22) disposed therein (see a refrigeration element can be put therein).
In regard to claim 7, Angiulli teaches that the vessel (Fig. 1) is fully capable of having a computation device (34) disposed therein.













Conclusion
Harris (US 5247424) is an incorporated reference in Aniulli.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
December 7, 2022